PER CURIAM.
Appellants appeal an order dismissing their petition for enforcement of support obligations which was brought in Madison County where the mother and children reside. Although the father admitted he did not make the required child support payments, the trial court declined to rule on the petition reasoning that the enforcement action should have been brought in Jefferson County, where the parties were divorced, rather than Madison County. However, section 61.17, Florida Statutes, a special venue statute, permits an action to enforce child support payments to be brought in the county where the mother, the person to whom the child support is payable, resides. Waterhouse v. Pringle, 68 So.2d 599 (Fla.1953); and Hughes v. Hughes, 441 So.2d 688 (Fla. 2nd DCA 1983).
REVERSED.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.